Citation Nr: 0826678	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  04-39 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for a condition of the 
eyes, to include as secondary to a heart condition.

6.  Entitlement to service connection for hypertension, to 
include as secondary to a heart condition.

7. Entitlement to service connection for a psychiatric 
condition, to include as secondary to a heart condition.


8.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to February 
1976.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Houston, Texas, that denied the benefits 
sought on appeal.  The RO in Atlanta, Georgia is currently 
handling the matter.

The issues of entitlement to service connection for a heart 
condition, a condition of the eyes, hypertension, a 
psychiatric condition, and erectile dysfunction are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of hearing 
loss, and hearing loss did not manifest within one year of 
service separation.

2.  The veteran's tinnitus did not manifest during service or 
within one year of service separation, and is not shown to be 
casually or etiologically related to service.  

3.  The veteran's back condition is not shown to be causally 
or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have 
not been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
2002);   
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2007).

2.  The criteria for service connection for tinnitus have not 
been met.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 
Supp. 2005); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

3.  The criteria for service connection for residuals of the 
veteran's back injury have not been met.  38 U.S.C.A. §§ 
1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

	A.  Hearing Loss
The veteran seeks service connection for hearing loss.  
Impaired hearing will be considered to be a disability under 
C.F.R. §3.385 when either 1) the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater, 2) when the auditory threshold in at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 26 decibels or greater, or 3) when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

At a November 2007 VA audiological examination, the veteran 
had an auditory threshold of 30 decibels at 4000 Hertz in 
each of his ears.  This was the highest threshold measurement 
obtained; he had no other auditory thresholds over 26 
decibels at any frequency in either ear.  His speech 
recognition score was 94 percent in both ears.  Thus, the 
requirements for hearing loss as defined by 38 C.F.R. §3.385 
have not been met.  There are no other measurements of the 
veteran's hearing in the claims file.  As such, the Board 
cannot find the veteran currently manifests hearing loss as 
defined by VA and for VA purposes.

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  In the absence of 
a current diagnosis of hearing loss the veteran's claim for 
service connection must be denied.  The Board notes the 
veteran's arguments in support of his assertions that he 
suffers from hearing loss that is related to service.  
However, the veteran, as a lay person untrained in the field 
of medicine, is not competent to offer an opinion in this 
regard. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board additionally notes that while the possibility of a 
preexisting condition was raised by the Board in its June 
2007 remand as to this issue, on closer review the Board 
notes that the audiological readings taken at entry were 
crossed out by the examining physician.  In this regard, the 
November 2007 VA examiner stated, "[t]here was a test that 
revealed a low frequency hearing loss in both ears, but it 
was marked out and the examiner interpreted this as 
inaccurate results." Further, in the absence of a current 
diagnosis, there can be no aggravation of a preexisting 
condition.  Accordingly, no further discussion is warranted 
in this regard.

In addition, the Board notes that certain chronic diseases, 
such as organic disease of the nervous system, including 
sensorineural hearing loss, may be presumed to have been 
incurred in or aggravated during service if manifested to a 
compensable degree (10 percent) within one year of separation 
from active military service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  However, no 
diagnosis of hearing loss was made within one year of the 
veteran's service separation.  As such, the presumption for 
service connection for chronic diseases does not apply.  

For all of the above reasons, service connection for hearing 
loss is denied.  

B.	Tinnitus
The veteran meets the first requirement for service 
connection for this condition because the November 2007 VA 
examination report contains a diagnosis of tinnitus.  
However, the claim must fail because there is no evidence of 
in service incurrence or of a positive nexus to service.  

The veteran's ears were found to be normal on clinical 
evaluation at both entry and separation from service.  The 
veteran's service medical records contain no complaints of, 
treatment for, or diagnoses relating to his ears.  The only 
nexus opinion associated with the claims file is that of the 
November 2007 VA examiner who found, "Most likely etiology: 
cannot determine: most likely it is normally occurring 
tinnitus."  There are no nexus opinions to the contrary in 
the claims file.   The Board has considered the veteran's 
arguments in support of his assertion that his tinnitus is 
related to service.  However the veteran, a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion on this matter.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  For these reasons, service connection for 
tinnitus on a direct basis is not warranted.

Alternatively, certain chronic diseases, such as organic 
disease of the nervous system, including sensorineural 
hearing loss and tinnitus, may be presumed to have been 
incurred in or aggravated during service if manifested to a 
compensable degree (10 percent) within one year of separation 
from active military service.  38 U.S.C.A. §§ 1101, 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  However, no 
diagnosis of tinnitus was made within one year of the 
veteran's service separation, and the presumption for service 
connection for chronic diseases does not apply.  

For all of the above reasons, service connection for tinnitus 
is denied.  
	
C.	Back Condition 
The veteran meets the first requirement for service 
connection for this condition because the November 2007 VA 
examination report contains a diagnosis of mild degenerative 
disc disease of the lumbar spine.  However, the claim must 
fail because there is no competent medical evidence of a 
positive nexus to service.  

The veteran's back and spine were found normal at entry into 
service.  In February and March 1975 the veteran sought 
treatment for back problems and was diagnosed with lordosis 
and with an L-5 and cervical strain.  However, at the 
discharge examination, the veteran's back was found to be 
normal.  The only nexus opinion associated with the claims 
file is that of the November 2007 VA examiner who found, 
"[i]n my opinion, the event that occurred during his 
military career is not causing or contributing to his current 
low back condition of lumbar spine DDD."  Upon review of the 
claims file, the examiner explained that the complaints in 
the military were promptly resolved, and that the veteran did 
not manifest back problems until many years after discharge.  
He also noted that, "practically everybody" complains of 
low back pain at some point in their lifetime, and that the 
back problems the veteran has experienced throughout the 
years have been due to stress on the back and have always 
promptly resolved.  There are no nexus opinions to the 
contrary in the claims file.  The Board has considered the 
veteran's arguments in support of his assertion that his back 
disability is related to service.  However the veteran, a lay 
person untrained in the field of medicine, is not competent 
to offer an opinion on this matter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  For these reasons, 
service connection for the veteran's back condition on a 
direct basis is not warranted.

Alternatively, certain chronic diseases, such as organic 
disease of the nervous system, including arthritis, may be 
presumed to have been incurred in or aggravated during 
service if manifested to a compensable degree (10 percent) 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  However, no diagnosis of arthritis of the back 
was made within one year of the veteran's service separation, 
and the presumption for service connection for chronic 
diseases does not apply.  

For all of the above reasons, service connection for the 
veteran's back condition is denied

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
November 2002 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  In addition, a letter of March 2006 provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the veteran that any additional information or evidence is 
needed.

Not all of the veteran's duty-to-assist letters were provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a personal hearing.  He has 
been afforded multiple VA examinations.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a back condition is denied.


REMAND

On his October 2002 claim form, in his February 2007 hearing 
testimony, and in various other correspondence, both the 
veteran and his representative have maintained that the 
veteran's hypertension, condition of the eyes, psychiatric 
condition, and erectile dysfunction are secondary to a heart 
condition.  The veteran seeks service connection for a heart 
condition on a direct basis.

The veteran has never been provided any notice of what is 
required to establish secondary service connection.  The 
veteran was sent notice letters in November 2002 and March 
2006, but neither makes any mention of secondary service 
connection. VCAA notice is mandatory under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b), and these claims must be 
remanded for compliance before adjudication can take place.
With regard to the veteran's claim for service connection for 
a heart condition, the Board notes that while the November 
2007 examiner provided negative nexus evidence for service 
connection on a direct basis, he did find that the veteran's 
heart condition is secondary to his hypertension.  As the 
veteran's claim for hypertension cannot be adjudicated at 
this time, the claim for a heart condition also cannot yet be 
adjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1990) (issues are inextricably intertwined when they are so 
closely tied together that a final Board decision cannot be 
rendered unless all are adjudicated). 

Finally, the Board notes that the veteran has a current 
diagnosis of anxiety, documented, for example, in an April 
2002 private medical record.  While in service in July 1974 
the veteran was found to be slightly emotionally unstable.  
The veteran has never been afforded a VA examination 
addressing the possibility of direct service connection for 
this condition.  In the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005). Such an examination or 
opinion is necessary to make a decision on a claim if all of 
the lay and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.  Given the evidence, a 
VA examination is needed for this claim.

Accordingly, the case is REMANDED for the following action:

1.	As to the remaining claims on appeal, 
send the 
veteran VCAA notice under 38 U.S.C.A. 
§5103(a) and 38 C.F.R. § 3.159(b), that 
includes but is not limited to, an 
explanation as to what information or 
evidence is needed to substantiate a 
secondary service connection claim.
2.  Afford the veteran a VA examination 
with a psychologist or psychiatrist to 
ascertain the nature and etiology of his 
currently diagnosed anxiety, or any other 
psychological disorder present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the veteran's currently diagnosed 
psychological condition had its onset 
during service or is in any other way 
causally related to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

After all of the above actions have been completed, a notice 
and assistance letter has been issued, and the veteran has 
been given adequate time to respond, readjudicate his claims.  
If the claims remain denied, issue to the veteran a 
supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


